 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    GLENN O’CONNOR,                                   No. 2:18-cv-1057 DB P
11                        Plaintiff,
12           v.                                         ORDER
13    W. PEREZ, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendants violated his rights under the

18   Eighth Amendment by failing to provide him with prescribed medical equipment. Presently

19   before the court is plaintiff’s motion for reconsideration (ECF No. 21), his second amended

20   complaint for screening (ECF No. 22), and his motions requesting prioritization of this case (ECF

21   Nos. 29, 30).

22                                 MOTION FOR RECONSIDERATION

23          After service was ordered, but before defendants appeared in this action plaintiff filed an

24   amended complaint. (ECF No. 15.) Upon review of the complaint the court determined that the

25   amended complaint contained the same claims, defendants, and factual allegations contained in

26   the original complaint. The court ordered the amended complaint stricken, but informed plaintiff

27   if he wished to file an amended complaint he should file a motion to amend explaining the

28   ////
                                                       1
 1   reasons for amendment. (ECF No. 19.) Thereafter, plaintiff filed a motion for reconsideration

 2   (ECF No. 21) along with a second amended complaint (ECF No. 22).

 3           The court construes plaintiff’s motion for reconsideration as a motion to amend the

 4   complaint. The court will grant the motion for reconsideration and screens the second amended

 5   complaint below.

 6                                               SCREENING

 7      I.      Legal Standards

 8           The court is required to screen complaints brought by prisoners seeking relief against a

 9   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

10   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

11   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

12   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

13   U.S.C. § 1915A(b)(1) & (2).

14           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

19   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

20   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain
21   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

22   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

23   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

24           However, in order to survive dismissal for failure to state a claim a complaint must

25   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

26   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,
27   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

28   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.
                                                         2
 1   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 2   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 3            The Civil Rights Act under which this action was filed provides as follows:

 4                   Every person who, under color of [state law] . . . subjects, or causes
                     to be subjected, any citizen of the United States . . . to the deprivation
 5                   of any rights, privileges, or immunities secured by the Constitution .
                     . . shall be liable to the party injured in an action at law, suit in equity,
 6                   or other proper proceeding for redress.
 7   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 8   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 9   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

10   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

11   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

12   omits to perform an act which he is legally required to do that causes the deprivation of which

13   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

14            Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

15   their employees under a theory of respondeat superior and, therefore, when a named defendant

16   holds a supervisorial position, the causal link between him and the claimed constitutional

17   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

18   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

19   concerning the involvement of official personnel in civil rights violations are not sufficient. See

20   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
21      II.      Allegations in the Complaint

22            Plaintiff alleges that he suffers from sleep apnea and has a prescribed breathing machine.

23   (ECF No. 22 at 3.) The mask broke and he filed the required Health Care Services Request form,

24   but did not receive a response. (Id.) He filed two more requests and still did not receive a

25   response. (Id. at 3-4.) He alleges that defendants Perez, Nahal, Nguyen, and Dumont reviewed

26   his requests, but did not take action to provide him a replacement part for his prescribed medical
27   device. (Id. at 4.) Plaintiff further claims defendants knew that sleep apnea is a potentially fatal

28   condition and the mask should be replaced immediately. (Id. at 6.)
                                                           3
 1             Plaintiff further states that he filed an inmate appeal, the nurse assigned to review health

 2   care appeals phoned staff immediately after reading it to get plaintiff a new mask. (Id. at 4.)

 3      III.      Does Plaintiff State a Claim under § 1983?

 4                A. Legal Standards under the Eighth Amendment

 5             The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

 6   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

 7   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

 8   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

 9   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

10   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

11   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

12             If a prisoner’s Eighth Amendment claim arises in the context of medical care, the prisoner

13   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference

14   to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has

15   two elements: “the seriousness of the prisoner’s medical need and the nature of the defendant’s

16   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

17   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

18             A medical need is serious “if the failure to treat the prisoner’s condition could result in

19   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

20   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include
21   “the presence of a medical condition that significantly affects an individual’s daily activities.” Id.

22   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

23   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

24   825, 834 (1994).

25             If a prisoner establishes the existence of a serious medical need, he must then show that

26   prisoner officials responded to the serious medical need with deliberate indifference. See Id. at
27   834. In general, deliberate indifference may be shown when prison officials deny, delay, or

28   intentionally interfere with medical treatment, or may be shown by the way in which prison
                                                           4
 1   officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th Cir.

 2   1988).

 3            Before it can be said that a prisoner’s civil rights have been abridged with regard to

 4   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

 5   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

 6   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

 7   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

 8   diagnosing or treating a medical condition, without more, does not violate a prisoner’s Eighth

 9   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of

10   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

11   the prisoner’s interests or safety.’” Farmer, 511 U.S. at 835.

12            Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

13   at 104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

14   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

15   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;

16   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep’t, 865 F.2d 198,

17   200 (9th Cir. 1989); Shapley v. Nevada Bd. Of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.

18   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

19   provide additional support for the inmate’s claim that the defendant was deliberately indifferent to

20   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
21            Finally, mere differences of opinion between a prisoner and prison medical staff or

22   between medical professionals as to the proper course of treatment for a medical condition do not

23   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

24   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662

25   F.2d 1337, 1344 (9th Cir. 1981).

26               B. Analysis
27            Plaintiff has alleged that he notified defendants via health care request forms that he

28   needed a replacement mask for his prescribed breathing machine, but that his requests were
                                                         5
 1   denied or ignored. He has stated facts that, for the limited purpose of § 1915A screening, state an

 2   Eighth Amendment claim against defendants Perez, Nahal, Nguyen, and Dumont.

 3                                            MOTION FOR PRIORITIZATION

 4             Plaintiff has requested the court prioritize his case and it appears plaintiff seeks speedier

 5   consideration of his claim. In support of his request he alleges that “it is imperative for plaintiff’s

 6   health, and perhaps even his live, that this matter be dealt with as soon as possible.” (ECF No. 29

 7   at 2.) Plaintiff further states that his mask could break again at any time. However, in the second

 8   amended complaint plaintiff states that while there was a delay, he did receive a replacement part

 9   for his breathing machine. (ECF No. 22 at 4.) Defendants filed an opposition to plaintiff’s

10   motions. (ECF No. 31.)

11             It has often been noted that judges in the Eastern District of California carry the heaviest

12   caseloads in the nation, and this court is unable to devote inordinate time and resources to

13   individual cases and matters. Thus, plaintiff’s motions will be denied insofar as he seeks to

14   impose different time frames than this court is able to provide.

15                                                        CONCLUSION

16             For the reasons set forth above, IT IS HEREBY ORDERED that:

17             1.    Plaintiff’s motion for reconsideration (ECF No. 21) is granted;

18             2. Plaintiff’s second amended complaint (ECF No. 22) states an Eighth Amendment

19                  claim against defendants Perez, Nahal, Nguyen, and Dumont;

20             3. By separate order the court will refer this action to the court’s Post-Screening
21                  Alternative Dispute Resolution Project; and

22             4. Plaintiff’s motions for prioritization of this case (ECF Nos. 29, 30) are denied.

23   Dated: May 24, 2019

24

25

26
27
     DLB:12
28   DLB:1/Orders/Prisoner/Civil.Rights/ocon1057.scrn2+

                                                               6
